


110 HRES 914 EH: To inform the Senate that a quorum of the

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 914
		In the House of Representatives, U.
		  S.,
		
			January 15, 2008
		
		RESOLUTION
		To inform the Senate that a quorum of the
		  House has assembled.
	
	
		That the Clerk of the House inform the
			 Senate that a quorum of the House is present and that the House is ready to
			 proceed with business.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
